
	
		I
		111th CONGRESS
		2d Session
		H. R. 5613
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2010
			Mr. Cohen (for
			 himself, Mr. Arcuri,
			 Mr. DeFazio,
			 Mr. Filner,
			 Mr. Kagen,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Tonko,
			 Mr. Tierney, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require that vessels used to engage in drilling for
		  oil or gas in ocean waters that are subject to the jurisdiction of the United
		  States must be documented under chapter 121 of title 46, United States
		  Code.
	
	
		1.Short titleThis Act may be cited as the
			 American Coastal Waters and Shorelines
			 Protection Act.
		2.Documentation
			 requirement for vessels used for offshore oil and gas drillingSubsection (d) of section 12111 of title 46,
			 United States Code, is amended—
			(1)in the subsection
			 heading, by striking mobile offshore drilling unit and
			 inserting offshore
			 drilling;
			(2)in paragraph
			 (1)(A), by striking or after the semicolon;
			(3)in paragraph
			 (1)(B), by striking the period and inserting ; or; and
			(4)by adding at the
			 end of paragraph (1) the following new subparagraph:
				
					(C)drilling for oil or gas in ocean waters
				subject to the jurisdiction of the United States, or support of such
				drilling.
					.
			
